Citation Nr: 1145773	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-14 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for diverticulosis as secondary to service-connected peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1980 and February 1991 to December 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, inter alia, denied service connection for the issues currently on appeal.  

In rating decisions dated in December 2010 and January 2011, the RO adjudicated several issues pertaining to service connection and increased ratings.  The Veteran has not perfected an appeal of these claims by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  Therefore, they are not before the Board.

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in July 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on appeal, the Board finds that additional development of the evidence is required.

First, with regard to the Veteran's diverticulosis, he has indicated his belief that it is secondary to his service-connected peptic ulcer disease.  See July 2011 videoconference hearing.  However, in reference to the VCAA, the AOJ has not sent him proper notice informing him and his representative of the requirements to establish secondary service connection for this disorder on the basis that it is proximately due to, the result of, or chronically aggravated, by his service-connected peptic ulcer disease.  38 C.F.R. § 3.310.  Therefore, a remand is required for the AOJ to issue another VCAA letter that is compliant with 38 C.F.R. § 3.159(b)(1) and with all legal precedent.

Next, a remand is necessary to obtain relevant VA treatment records.  The Veteran testified during the aforementioned July 2011 videoconference hearing that he continues to receive treatment at the VA medical center (VAMC) for his headaches and diverticulosis.  Such treatment records may be relevant to the Veteran's claim for service connection and should be obtained.

As such, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  The RO should attempt to obtain the medical records as discussed above, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Furthermore, VA examinations are needed to determine the current nature, severity, and etiology of the Veteran's alleged headache disorder and diverticulosis.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Additionally, secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In this case, with regard to the alleged headache disorder, the Veteran contends that this began while he was in active duty in 1991.

In this case, a review of the Veteran's service treatment records reveals complaints of, and treatment for, headaches on several occasions in 1991 and following his discharge from service in 1992 and 1993, when he was in the Army Reserve.  Post-service, he has testified that he continues to get headaches two to three times a month and has been diagnosed with migraine headaches.  In this regard, the Veteran is competent to report continuity of symptomatology since service.  38 C.F.R. § 3.159(a)(2) (2011).  Such competent statements should be taken into account in a claim for service connection.

Thus, given that the Veteran's service treatment records show treatment for headaches and that he has competently testified that he continues to get headaches, a VA examination is necessary to determine the current nature and etiology of any such headache disorder.

With regard to his diverticulosis, the Veteran asserts that this disorder developed secondary to his service-connected peptic ulcer disease.  However, to date, no examination has been provided to determine whether this is the case.  Thus, a VA examination is necessary to determine the nature of the Veteran's diverticulosis, if any, and whether it is proximately due to, or aggravated by, his service-connected peptic ulcer disease.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter to notify him and his representative of the type of evidence required to substantiate his claim for secondary service connection for his diverticulosis on the basis that it is proximately due to, the result of, or chronically aggravated by, his service-connected peptic ulcer disease.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

2.  Obtain from the appropriate VA medical center (VAMC), including the VAMC in Tuskegee, Alabama, where the Veteran receives treatment for his headaches, any relevant medical treatment records for his headaches and diverticulosis from March 2011 to the present.  

3.  Arrange for the Veteran to undergo a VA examination, by an appropriate specialist, to determine the nature and etiology of any current headache disorder.  The claims file must be made available for review of his pertinent medical and other history.  

The examination should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have a headache disorder, including migraine headaches? 

(b)  If so, is it at least as likely as not (50 percent or more probable) any current headache disorder was incurred in or aggravated by the Veteran's active military service?  

In making this determination, the examiner's attention is directed to the Veteran's active duty service treatment records, during which time period he complained of, and received treatment for, headaches on several occasions.  The examiner also should note that the Veteran continued to complain of headaches following active service in 1992 and 1993, when he was in the Army Reserve.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

4.  Also arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current diverticulosis.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have diverticulosis?

(b)  If so, is the Veteran's current diverticulosis at least likely as not proximately due to, or the result of, his service-connected peptic ulcer disease?

(c)  Alternatively, if the VA examiner finds that the Veteran's diverticulosis is not due to his service-connected peptic ulcer disease, the VA examiner is requested to state whether the Veteran's diverticulosis is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected peptic ulcer disease?  

(d)  Or, is it at least as likely as not the Veteran's diverticulosis is otherwise due to his military service?

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the incurrence of the Veteran's claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim. 

5.  Readjudicate the claims for service connection for headaches and for service connection for diverticulosis as secondary to service-connected peptic ulcer disease in light of the VA examinations provided and any additional evidence received since the issuance of the supplemental statement of the case (SSOC) in March 2011.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

